Citation Nr: 1013754	
Decision Date: 04/12/10    Archive Date: 04/29/10

DOCKET NO.  99-22 607	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an effective date prior to December 11, 1996, 
for the award of a 100 percent schedular evaluation for 
service-connected schizophrenia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel






INTRODUCTION

The Veteran reportedly served on active duty from September 
1980 to February 1984.  This matter comes to the Board of 
Veterans' Appeals (Board) on appeal from an August 1999 
decision by the RO in Montgomery, Alabama.

By a decision entered in April 1996, VA denied a claim for a 
total disability rating based on individual unemployability 
due to service-connected disability (TDIU).  See 38 C.F.R. § 
4.16 (2009).  The Veteran appealed that decision to the 
Board, and the Board remanded the claim to the RO for 
additional development in February 1999. 

In August 1999, while the claim was in remand status, the RO 
granted a total (100 percent) schedular evaluation for 
service-connected schizophrenia, effective from May 10, 1999.  
Thereafter, in June 2000, the Veteran withdrew the TDIU claim 
from her appeal.  See 38 C.F.R. § 20.204 (2009).  
Consequently, that claim is no longer before the Board.

Thereafter, the Veteran disagreed with the effective date 
assigned for the award of the 100 percent schedular for 
schizophrenia.  In May 2001, the Board determined that the 
criteria for an award of a 100 percent schedular evaluation 
for schizophrenia were met as of December 11, 1996.  The 
Veteran appealed that decision to the United States Court of 
Appeals for Veterans Claims (Court).  Pursuant to a 
Memorandum Decision, the Court, in a November 2007 judgment,  
vacated the May 2001 decision to the extent that it denied an 
effective date earlier than December 11, 1996, for the award 
of the 100 percent schedular evaluation for schizophrenia, 
and remanded the appeal to the Board.

In 2009, the Veteran revoked her prior representative in 
favor of the Disabled American Veterans.  

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.  VA will notify the appellant if further 
action is required.




REMAND

The Veteran is seeking an earlier effective date for the 
award of a 100 percent evaluation for schizophrenia.  

By way of history, in its February 1999 remand, the Board 
instructed the RO to obtain the Veteran's records from the 
Social Security Administration (SSA), as well as VA and 
private medical records.  The Board further instructed the RO 
to place those records in the Veteran's claims folder, to 
schedule a new VA examination once those records had been 
received, and to make the entire claims folder available to 
the examiner for review.  

In the 2007 Memorandum Decision, the Court indicated that VA 
violated the Board's February 1999 remand order by performing 
the Veteran's new examination before receiving her SSA 
records, which included a psychiatric examination report 
opining as to the severity of her condition and 
employability.  A remand by the Court or the Board confers on 
the claimant, as a matter of law, the right to compliance 
with the remand orders.  Stegall v. West, 11 Vet. App. 268 
(1998).

The Court also determined that the Board provided inadequate 
reasons and bases with respect to its finding that a March 
1993 rating decision is final.  However, there must be 
compliance with the February 1999 remand instructions prior 
to further adjudication on the merits.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should also schedule the 
Veteran for a VA psychiatric examination.  
The Veteran's claims folder should be 
made available to, and reviewed by, the 
examiner prior to the requested 
examination.  The records reviewed by the 
examiner must include all evidence of 
record to include the Social Security 
records and the December 1994 psychiatric 
examination report.  All indicated tests 
or studies should be conducted.  
The examiner is requested to: (a) 
Determine all current manifestations 
associated with the Veteran's service-
connected schizophrenia and to comment on 
its severity; and (b) specifically 
address the degree of social and 
occupational impairment caused by the 
Veteran's schizophrenia.  A current 
Global Assessment of Functioning (GAF) 
scale score should be provided.

2.  Upon completion of the above-
requested development, the RO should 
readjudicate the issue on appeal.  All 
applicable laws and regulations should be 
considered.  If any benefits sought on 
appeal remain denied, the Veteran and her 
representative should be provided with a 
supplemental statement of the case and 
given the opportunity to respond thereto.

No action is required of the Veteran until he is notified by 
the RO; however, the Veteran is advised that failure to 
report for any scheduled examination may result in the denial 
of her claim.  38 C.F.R. § 3.655 (2009).  The appellant has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 




action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



